WHITING, P J.
While concurring fully with Justice CORSON that the order of the circuit court sustaining the demurrer to the answer must be reversed for the reasons stated in the foregoing opinion, I am unable to fully agree with him in what he says concerning the plea in justification. The answer as interposed was divided into several paragraphs, the second paragraph therof clearly being the paragraph wherein the pleader intended to and did set forth those matters which he desired to plead in justification, which said paragraph is quoted in full in the foregoing opinion, commencing with the words “Defendant specifically denies” where the same appears immediately following the words “of said paper” and closing with the words “should be sold at retail in Webster and vicinity.” Justice CORSON says : “The answer in this case to be good therefore as against a general demurrer must state facts and circumstances which, if proven, would warrant the legal conclusion that the plaintiff did enter into such a combination.” As- I understand the views of my associate, as stated in the words above quoted, it is that the defendant in his answer should have made a statement of the facts, or acts of the parties which would go to show that an *514unlawful combination was entered into. It would seem to me that this would be but pleading- the evidence and that all that' could be required of the defendant in his answer, wherein he is charged with accusing the plaintiff of entering into an unlawful combination in restraint of trade, is that he state with reasonable clearness the nature and purpose of the alleged unlawful combination, the time and place thereof, the criminal intent on the part of said plaintiff in entering into such combination, together with the name or names of the other partj' or parties to such combination. A reading- of the second paragraph of said answer, it seems to me, shows clearly that the defendant has set forth each and every one of the above requisites to a good plea in justification, save and except that he has failed to state who was the other party or parties to the said unlawful combination.
. McCOY, J., taking no part in the decision.
SMITH, J. I concur in the foregoing opinion of Justice WHTTING.